Russell, C. J.,
concurring specially. I agree thoroughly in the *715rulings in all the headnotes, except the first. ' I am of the opinion that where .exceptions pendente lite are properly preserved, they necessarily become a part of the record. When specified as a part of the record material to a clear understanding of the case, and duly transmitted to this court for inspection of their merit, error may be assigned upon such exceptions even in the brief of counsel, if filed before the argument in this court. In the present case the
exceptions pendente lite are specified in the record and are before us, and I think there is sufficient assignment of error to require a consideration of the exceptions. For this reason I have considered the merits of the exceptions pendente lite to the judgment overruling the demurrer of the defendant to the petition of the plaintiff. In my opinion the court properly overruled the demurrer, and confirmation of the correctness of that view may be found in the subsequent trial. So upon the whole, and upon all assignments of error, I agree to a judgment of affirmance.